Citation Nr: 1233786	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from December 1945 to March 1948 and from August 1950 to April 1952.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection for right ankle arthritis.

The Veteran was provided with a Travel Board hearing at the RO in July 2009; however, in October 2009, the Board informed the Veteran that it was unable to produce a written transcript of the proceeding and offered the Veteran a second opportunity for a hearing.  The Veteran elected to have a second Travel Board hearing at the RO.  In April 2010, the Veteran testified at the RO before a Veterans Law Judge who is no longer employed by the Board; a copy of the transcript has been associated with the record.  The Veteran was notified that the Veterans Law Judge who conducted his April 2010 hearing was no longer employed by the Board in an April 2012 letter.  He was offered the opportunity to have a new hearing, but he did not respond to the letter with an indication that a new hearing was desired.  Thus, the Board will decide the claim based upon the evidence of record without additional hearing testimony.

In June 2010, the Board remanded the claim for further development.

In a June 2012 decision, the Board reopened the claim for service connection for right ankle arthritis and again remanded the claim for additional development.  The development has been completed, and the case is before the Board for final review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have a right ankle disability that has been shown by clear and unmistakable evidence to have pre-existed military service. 

2.  Arthritis in the right ankle was not shown during the year following discharge from service or for many years thereafter, and the most probative evidence fails to link any right ankle disability diagnosed after discharge to either period of the Veteran's military service.


CONCLUSION OF LAW

The criteria for establishing service connection for right ankle arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated in June 2010, June 2011, and August 2011, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran about how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in June 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service VA and private treatment records, VA examination reports, and lay statements.  

The Board also notes that actions requested in the prior remands have been undertaken.  Here, the Veteran was afforded the opportunity to testify at a Travel Board hearing, corrective VCAA notice was provided, ongoing VA treatment records were obtained and associated with the paper and electronic claims file, additional efforts were taken to attempt to obtain any records of treatment of the Veteran's right ankle during military service, and a medical examination and opinion by a VA physician was obtained in June 2012.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).    

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

The Board has reviewed all the evidence in the Veteran's claims file, including the electronic Virtual VA paperless claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a current right ankle disability that is related to service. 

In an enlistment examination report dated in December 1945, the spine and extremities (including bones and joints, muscles, tendons, deformity, old fractures, flat feet, etc.) were reported as normal.  A corresponding medical history report indicated that the Veteran was examined by Navy doctors at the recruiting station, and no defects were noted.  In an August 1950 induction report of medical history, the Veteran denied a history of arthritis; bone, joint, or other deformity; or lameness.  He also denied any accidents or injuries.  He received treatment for and excision of plantar warts and calluses between October 1950 and October 1951, including at the U.S. Army Hospital at Camp Pickett, Virginia, but these records did not refer to any ankle complaints or injuries.

In a discharge examination report dated in April 1952, clinical evaluation of the lower extremities was reported as normal.  However, a note indicated that arthritis of the ankles was diagnosed at the Ortho Clinic, but that the condition was not in the line of duty and existed prior to service.  A summary of defects indicated that arthritis of the ankles was disqualifying, and the Veteran was not qualified for duty due to the arthritis.

The Veteran's original claim for service connection was received in July 1952.  He described the nature of his diseases or injuries as "arthritis: 1-51: legs swelling, etc." and "foot condition 1951."  He indicated that he received outpatient treatment at the base hospital between 1951 and 1952 for arthritis and a foot condition.


During a September 1952 VA examination, the Veteran stated that he sprained his right ankle in 1944, but it did not bother him until he entered service in 1950.  He believed that marching affected his ankle.  He reported that now his left ankle also bothered him, and whenever he is on his feet any long length of time, his ankles 
and legs ache.  On examination of the ankles and feet, there was no swelling, no tenderness, no loss of motion, no deformity, no pes planus, no hallux valgus, 
no callosities, and no plantar warts seen or palpable.  The diagnosis was arthritis 
of ankles not found, no swelling of legs, and no evidence of plantar warts.  Radiographic examination of the right and left ankles revealed no bony pathology, no definite evidence of osteoarthritis noted, no typical changes of advanced osteoarthritis observed.  The impression was right and left ankle negative for definite bony pathology.

An October 1952 rating decision acknowledged that service records noted arthritis at discharge, but denied the claim for service connection because arthritis of the ankles was not shown and x-rays were negative on VA examination in September 1952.

Reported objective findings on VA examination of the feet in October 1965 included no loss of motion of the tarsal or ankle joints.  An x-ray examination of the feet showed no definite evidence of any gross osseous or joint abnormalities.

In a March 1967 substantive appeal for a pes planus claim, the Veteran asserted that continued marching and field training during service caused chipped bones and arthritis in the joints of his right ankle.

A VA hospital summary showed that the Veteran was hospitalized from December 1966 to May 1967.  He reported that his present illness started in September 1966 when he began to have symptoms that simulated a progressive arthritis of many joints.  The diagnosis was systemic lupus erythematosis.  Musculoskeletal examination revealed swelling in the joints of both hands.  There were no other joint abnormalities on examination.

The Veteran complained of lateral right ankle pain in an April 1971 VA podiatry note.  In an April 1971 hospital summary from right finger surgery, other diagnoses included status post old chip fracture, medial malleolus, right ankle, no apparent present disability.

Lay statements dated in June 1971 related to the Veteran's feet and finger, but did not mention his right ankle.

In an August 1978 treatment note, the Veteran complained about calluses on both feet.  An x-ray of the right ankle and foot indicated there was no degenerative change.  The impression was metatarsalgia.  In a December 1978 podiatry note, he complained of pain in his right leg from his groin to ankle and claimed to have injured his leg in service.

During a VA hospitalization in July and August 1981 for foot surgery, the Veteran reported a history of right ankle sprains.  He underwent surgery involving his right foot and excision of porokeratosis on his left foot in February 1985.  In a March 1985 VA podiatry note, he complained of right lateral ankle pain and sub malleolus for many years secondary to a World War II injury with cramps of the posterior muscle groups.  On examination, there was tenderness on palpation of the lateral ankle ligaments and subtalar joint area, but there was no evidence of excessive edema.  The assessment included possible subtalar joint injury, rule out loose body right.  In an April 1985 podiatry note, the podiatrist indicated that tomograms of the subtalar joint area showed some arthritic changes to the posterior aspect of the talar dome, the subtalar joint looked unarthritic, and there was no evidence of recent fracture.

A May 1987 VA statement of patient's treatment recommended some physical limitations due to subtalar joint arthritis.

The Veteran attempted to reopen the claim for a right ankle disability in July 1999.  In a July 1999 podiatry note, he complained of a painful right heel.  He also reported that he had ankle and foot trauma or fracture approximately 20 years ago.  In a September 1999 podiatry note with another podiatrist, he reported a history of posttraumatic arthritis of the right ankle for 20 years.  The assessment included posttraumatic subtalar joint arthritis right.  He described the same history to a third podiatrist ten days later in September 1999.  In a January 2000 podiatry note with a fourth podiatrist, the Veteran again described ankle and foot trauma or fracture approximately 20 years ago and stated that he had continued right ankle pain since then, especially on the lateral side.  The podiatrist planned to order x-rays of the feet for subtalar views and of the right ankle.  In a podiatry note one week later with a fifth podiatrist, the Veteran's subjective complaint was ankle and foot trauma or fracture 50 years ago with continued pain to the right ankle since then, especially on the lateral side.  He stated that he walks a mile a day with minimal discomfort.  An x-ray of the lateral foot and ankle noted subchondral sclerosis at the ankle joint with asymmetric joint space.  The assessment was degenerative joint disease of the right ankle and subtalar joints.  

During an April 2000 VA joints examination, the Veteran stated that he twisted his right ankle while doing physical training in the military, was examined by the medics, and was treated for an ankle sprain.  He reported that since then, he has had repeated history of sprains to the right ankle.  The examiner reviewed a January 2000 right ankle and foot x-ray, which showed no evidence of acute fracture; no osseous, soft tissue, or joint pathology; but showed an old avulsion injury just inferior to the medial malleolus.  The examiner indicated that no other medical records were reviewed.  The impression included status post right recurrent ankle sprains and old avulsion injury of the right medial malleolus by x-ray.  The examiner opined that the clinical condition of the right ankle at present was directly related to the ankle injury in the service in terms of etiology and symptomatology.

During an April 2000 VA feet examination by another examiner, the Veteran stated that in 1951 he fell and sprained his right ankle and later developed pain in the right foot.  The diagnosis included posttraumatic arthritis of the right ankle and subtalar joint.  The examiner opined that the diagnosis and pain were more than likely due to the 1951 injury, adding that a January 2000 podiatry note stated subchondral sclerosis at the right ankle joint with an asymmetric joint space.  The examiner did not indicate, nor does the examination report reflect, that he had an opportunity to review the claims file.

The claim was denied again in a June 2000 rating decision because there was no evidence that arthritis in service was diagnosed by x-ray; because there was no evidence of arthritis on VA examination in September 1952, including on x-ray; because even if the diagnosis of arthritis, which the military determined existed prior to service, was proper, there was no evidence of aggravation in service; and because there was no objective medical evidence of a 1951 injury.  The RO pointed out that although the VA examiner concluded that the right ankle arthritis was more likely than not related to a 1951 injury, the opinion was based solely on a history provided by the Veteran that was not supported by the medical evidence of record.

In December 2001, a VA bone scan of the lower extremities and feet was performed to rule out a stress fracture to the second right metatarsal.  Reported findings included mild degenerative changes seen in the ankles.

In August 2002, a VA podiatrist amended podiatry notes authored by three other podiatrists.  In the first two addenda, the August 2002 podiatrist indicated that he had been requested to review and amend the Veteran's medical record [dated in September 1999 and January 2000] to verify that his injury occurred 50 years ago and not 20 years ago as stated above.  He declared that the Veteran is correct that the records should state "50 years" and not 20.  In the third addendum, the podiatrist indicated that he had been asked to review the Veteran's later January 2000 treatment record pertaining to the statement that he "walks a mile a day with minimal discomfort."  The Veteran stated that this was incorrectly reported.  The podiatrist indicated he could not find evidence in the record that this is not true; however, he tended to believe the Veteran as he has experienced significant discomfort on ambulation.  

Since his application to reopen his claim for service connection was received in July 2007, treatment records from the West Haven VA Medical Center (VAMC) dated from July 2007 to July 2011 included some complaints of right ankle pain among other complaints during podiatry visits.  The assessment included bilateral painful hyperkeratosis with bilateral pes planus, onychomycosis, and right ankle pain.  Past medical history included degenerative joint disease of the right ankle and other joints.  During a July 2009 primary care urgent visit, his complaints include right heel and ankle pain.  The assessment included right heel pain consistent with plantar fasciitis versus heel spurs.  The impression of an August 2009 right foot and ankle x-ray included ossicle projecting on the posterior talocalcaneal joint; no other abnormalities demonstrated in the ankle.  The x-ray report detailed that there was no evidence for fractures or dislocations, no radiopaque foreign bodies were demonstrated; no soft tissue swelling was seen, the ankle mortise was preserved, and no abnormality was demonstrated in the visualized feet metatarsal bone.

In correspondence received in April 2010, the Veteran stated that he dislocated his right ankle during training in 1951, but it was treated as a sprain and arthritis developed as a result.  He also believed that his claimed ankle disability was due to hand-down issued combat boots.

In April 2010 the Veteran testified that he twisted his right ankle during infantry training in early winter of 1951 during his second period of service and that it was treated as a strain or sprain by medics.  He stated that the condition deteriorated as he completed his training.  He also testified that when he had a VA examination in the early 1950s, x-ray equipment was not available or used.

As directed by the June 2010 Remand, the Appeals Management Center attempted to locate any record of an in-service right ankle injury, but was unable to locate any such record.  

The Board remanded the claim in June 2012 to obtain ongoing medical records from the West Haven VAMC dated from July 2011 to the present, and to obtain a VA medical examination and opinion as to whether the Veteran experienced a sprained ankle prior to service that was permanently worsened in severity during service, or whether any current right ankle arthritis was related to military service.

Treatment records from the West Haven VAMC dated from July 2011 to June 2012 were obtained and associated with the paperless claims file.  The records documented some diminished dorsiflexion of both ankles during podiatry visits for routine foot care.  The assessment was onychomycosis and resolved right foot plantar fasciitis.   

During a June 2012 VA examination, the Veteran reported that he sprained his right ankle in January or February 1951 and had low grade pain in the lateral aspect of the right ankle since the injury.  The findings of a right ankle x-ray were reported as follows:  small 5 mm corticated density is present below the medial malleolus likely incidental; os trigonum is present; there is no radiographic evidence of fracture or dislocation; the joint spaces are preserved; there is no aggressive bone destruction; the soft tissues are unremarkable.  The impression was unremarkable ankle.  

The examining physician opined that the Veteran did not have a preexisting right ankle disability prior to entering either period of service.  The physician also opined that the current right ankle condition, which was manifested by pain on palpation on this examination, was less likely as not related to active military service.  Supporting the opinions, the examiner noted that there was a lack of objective documentation of any right ankle injury in the service treatment records, and they did not document any medical visits for right ankle sprains or injury during either tour of duty.  The examiner further observed that although the April 1952 discharge examination indicated that arthritis was diagnosed in the orthopedic clinic, the 
April 1952 discharge examination was normal, and no orthopedic notes or ankle 
x-rays were contained in the service treatment records to support that statement.  Moreover, the examiner highlighted that the VA examination done in September 1952 included joint evaluation and ankle films from that examination, but neither arthritis, nor evidence of any old fractures was found.  Finally, the examiner indicated that the Veteran had been followed by the VA podiatry clinic with multiple visits and statements regarding the etiology of foot pain.  The examining physician observed that the various opinions were based on subjective reporting by the Veteran and not after thorough review of the Veteran's service records.

In an August 2012 post-remand brief, the Veteran's representative noted that additional treatment records were requested and a VA examination was conducted in compliance with the Board's Remand order.  The representative asserted on the Veteran's behalf that service connected was warranted, or that the evidence was in relative equipoise.

The Board has carefully considered the medical and lay evidence of record, but finds that service connection for right ankle arthritis is not warranted.

As an initial matter, the Board notes there is some question as to whether the Veteran had a right ankle disability that existed prior to service.  However, no right ankle injury or disability was noted on entrance to either period of military service.  While the Veteran is competent to state that he suffered an injury to his right ankle in 1944 prior to entering service, and he provided such history during a 1952 VA examination, which was close in time to his military service, lending some credibility to the assertion.  However, even if he did suffer a right ankle sprain in 1944 prior to service, no right ankle disability was "noted" on his entrance examinations, and the VA examiner in June 2012 opined that the Veteran did 
not have a preexisting right ankle disability.  The notation on the separation examination in 1952 that arthritis existed prior to entrance was accompanied by no explanation or objective evidence of the existence of arthritis in the ankles at any time, let alone before entrance.  Accordingly, as the Veteran has not been shown by clear and unmistakable evidence to have a pre-existing right ankle disability when he entered either period of active duty, the presumption of soundness has not been rebutted.  Thus, the claim is one for service connection, not aggravation.  See Wagner, supra. 

Turning to the question of service connection, the Board nevertheless finds that the preponderance of the evidence is against the claim.  

During the course of the Veteran's initial claim for service connection filed in 1952, he reported that he suffered a right ankle sprain before service and that marching during service aggravated his right ankle disability.  In conjunction with a 1967 claim, he alleged that marching and field training caused a chip bone and arthritis in his right ankle.  During his current claim for right ankle arthritis, he alleges that he suffered a right ankle injury during service, which he has variously characterized as a sprain and a dislocation.  While the Veteran is competent to state that he experienced right ankle pain or an injury prior to or during service, in light of the inconsistencies of the claimed etiology of his right ankle problems over the years, and the length of time that has passed since service, the Board finds his contentions are not reliable.  In this regard, the Veteran initially reported to a VA examiner in 1952 that he suffered a sprained ankle in 1944, but that marching during service worsened his right ankle condition.  Similarly, in 1967, he alleged that marching and field training caused chipped bones in his right ankle.  The Veteran did not allege an actual ankle injury during service during his 1952 or 1967 claim, and did not allege such until his current claim.  In this regard, in a June 2007 statement, he now alleges that on an infiltration course he rolled over from his back to stomach and his right foot got caught in between stone logs; he stated he jerked the ankle out of place resulting in a dislocation.  In a subsequent statement, he blamed hand-me-down combat boots for his disability.  He has also reported to a treatment provider that he suffered a sprained ankle in a fall in service. 

The Board finds the changing allegations as to the nature of the activity that he believes caused his right ankle disability, renders his statements unreliable.  The Board finds the statements made in 1952, within months of separating from service to be more reliable as to his contention that marching caused his complaints, rather than his later assertions concerning an actual right ankle injury, chipped bones, and dislocation of the right ankle.  In this regard, the Veteran's current assertions are being rendered more than 50 years after discharge from service, and the complaints of a chipped bone from marching was rendered 15 years after his service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Moreover, the Veteran contends that there was no x-ray conducted in 1952 at the time of his VA examination.  However, the record contains an x-ray report from that examination, which revealed no abnormality of either the right ankle.  Thus, his recollection on this point is clearly incorrect.  The Board finds the Veteran's assertion of suffering a right ankle injury during service is inconsistent with his prior reports shortly following service, and is not otherwise supported by the record.  Accordingly, such assertion lacks credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Turning to the medical evidence, the Board acknowledges that the 1952 separation examination diagnosed arthritis in the ankles.  However, such diagnosis was not supported by any x-ray findings in the records.  More importantly, x-rays taken in September 1952, only a few months later, did not show ankle arthritis, nor did a right ankle x-ray in 1978.  The first suggestion of right ankle arthritis following service was not until 1985, more than 30 years after his discharge from service.  As the statement on the separation examination was not supported by objective findings and was contradicted by x-rays taken only a few months later, the separation examination diagnosis of arthritis is entitled to minimal, if any, probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion goes to the weight and credibility of the evidence)

The record includes conflicting opinions on the etiological relationship between the Veteran's claimed right ankle disability and his military service.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board considered the medical opinions of the April 2000 VA joints examiner, the April 2000 VA feet examiner, and the August 2000 VA treating podiatrist who amended prior treatment notes authored by three other VA podiatrists at the Veteran's request to reflect his report that a right ankle trauma or fracture occurred 50 years ago during service rather than 20 years ago.  The Board finds that each of these opinions is entitled to little, if any, probative value because none of the examiners had the opportunity to review the Veteran's complete medical history, including his service treatment records or contemporaneous post-service medical evidence, and they based their opinions solely on a history provided by the Veteran that has been found to be unreliable.  

Specifically, in concluding that the Veteran had a right ankle disability related to a 1951 in-service injury, each examiner appears to have based his medical opinion on the Veteran's reported history of an in-service right ankle injury and resulting right ankle arthritis, which was not demonstrated by objective medical evidence until March 1985.  The Board is not bound to accept medical opinions that are based on history supplied by a claimant, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The Board also finds that the April 2000 and August 2000 medical opinions lack probative value because none was supported by a medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Conversely, greater probative value is assigned to the June 2012 VA examiner's opinion that a right ankle disability was less likely as not related to service.  Here, the opinion was based on a review of the claims file (including prior medical opinions that were noted to be based on subjective reporting by the Veteran), a subjective history provided by the Veteran, and a physical examination, and the medical conclusion was supported by the medical evidence of record, which formed the basis of the examiner's supporting rationale.  The Board acknowledges that the examiner did not discuss the significance, if any, of the post-service x-rays dated in October 1965 or August 1978, showing no joint pathology, and no degenerative change, respectively, as requested by the June 2012 Remand.  However, as the examiner did consider the September 1952 VA joints examination and x-ray films, which did not show any arthritis - in contradiction to the April 1952 discharge notation that a military orthopedic clinic had diagnosed arthritis of the ankles - the Board finds that the June 2012 VA examination and medical opinion are adequate to decide the claim.  For these reasons, the opinion by the June 2012 VA examiner is of greater probative value than the Veteran's lay contentions regarding his claimed right ankle disability and the April 1952 discharge note reflecting a diagnosis of arthritis that is unsupported by contemporaneous service treatment records and contradicted by post-service contemporaneous VA examination findings in September 1952.   

In addition, the Board notes that the first post-service objective medical evidence of a right ankle disability including arthritic changes was noted in an April 1985 report, approximately 33 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Therefore, service connection for any right ankle arthritis is not warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309.

To the extent the Veteran believes that his current right ankle complaints are related to his military service, there is no indication that he has specialized training in diagnosing orthopedic disorders or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of arthritis or an ankle disability requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to current right ankle complaints is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the diagnosis and etiology of his current right ankle complaints is not competent medical evidence.

In sum, the preponderance of the probative evidence is against a finding that the Veteran had arthritis in the right ankle within one year following discharge from service or that any current right ankle condition is related to service.  Accordingly, service connection for a right ankle disability is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right ankle arthritis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


